Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 7/19/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-2, 5-9 and 19-20 are pending and are presented for examination.  
Claims 1-2, 5-9 and 19-20 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 1, the specific limitations of “a third electric machine rotor disposed on said first rotatable shaft and connected to the first and second gears, said third electric machine rotor being disposed between the first gear and the second gear” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 2 and 5-9 are also allowable for depending on claim 1. 

In claim 19, the specific limitations of “a fourth gear directly connected to the second rotatable shaft and coupled to the second input/output shaft, the second electric machine rotor disposed between the third gear and the fourth gear, said third and fourth gears configured to rotate at a same rotational speed and a same rotational direction as 
Claim 20 is also allowable for depending on claim 19. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
TITLE of the application has been amended as follows: 
from 
“ELECTRIC MACHINE SYSTEMS”
to
-- ELECTRIC MACHINE SYSTEMS WITH GEARS--
The original title is generic and not characteristic for invention. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K. KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571- 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JOHN K KIM/Primary Examiner, Art Unit 2834